Name: Commission Regulation (EEC) No 2906/85 of 18 October 1985 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/ 10 Official Journal of the European Communities 19 . 10 . 85 COMMISSION REGULATION (EEC) No 2906/85 of 18 October 1985 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas certain intervention agencies are still holding stocks of bone-in beef bought in in 1983 ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Commu ­ nity ; Whereas such sales should be made in accordance with Commission Regulation (EEC) No 2173/79 (2), Commission Regulation (EEC) No 1687/76 (3), as last amended by Regulation (EEC) No 2602/85 (4), and Commission Regulation (EEC) No 2182/77 (*), as last amended by Regulation (EEC) No 632/85 (*), subject to special exceptions provided for by this Regulation ; Whereas in order to ensure the economic manage ­ ment of stocks, it should be laid down that the inter ­ vention agencies should first sell meat which has been in storage longest ; Whereas in the framework of national food-aid programmes certain outlets exist for intervention meat after having been processed ; whereas detailed rules should be laid down for selling meat which becomes part of such food-aid programmes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community :  800 tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 January 1984,  900 tonnes of bone-in beef held by the Danish intervention agency and bought in before 1 January 1984,  1 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 January 1984,  6 100 tonnes of bone-in beef held by the French intervention agency and bought in before 1 January 1984,  7 000 tonnes of bone-in beef held by the Irish intervention agency and bought in before 1 January 1984,  13 000 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 January 1984,  3 000 tonnes of bone-in beef held by the Dutch intervention agency and bought in before 1 January 1984. 2. The intervention agencies referred to in para ­ graph 1 shall sell first the meat which has been stored the longest. 3 . The prices, quality and quantities of this meat are set out in Annex I hereto . 4. Subject to the provisions laid down in this Regu ­ lation, the sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regula ­ tions (EEC) No 1687/76 and (EEC) No 2182/77. 5 . Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , purchase applications shall not name the coldstore or stores where the products applied for are stored. 6. Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto. (') OJ No L 148 , 28 . 6 . 1968, p . 24. (2) OJ No L 251 , 5. 10 . 1979, p. 12. (3) OJ No L 190, 14. 7 . 1976, p . 1 . (&lt;) OJ No L 248 , 17 . 9 . 1985, p . 12. 0 OJ No L 251 , 1 . 10 . 1977, p . 60 . M OJ No L 72, 13 . 3 . 1985, p . 25 . 19 . 10. 85 Official Journal of the European Communities No L 279/ 11 Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regula ­ tion (EEC) No 2182/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) (a) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the applications to purchase of the purchasers whom he represents . 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 5 Where a food-aid programme is organized by a Member State and processed products form part of that programme the sale shall be conducted in accordance with Article 1 and 2, subject to the following , provi ­ sions : (a) purchase applications shall be submitted by a competent authority of a Member State ; (b) prices referred to in Annex I shall be reduced by :  400 ECU per tonne in respect of hindquarters, and  300 ECU per tonne in respect of forequarters ; (c) the securities referred to in Article 4 ( 1 ) of Regula ­ tion (EEC) No 2182/77 and Article 15 ( 1 ) of Regu ­ lation (EEC) No 2173/77 shall not be lodged ; (d) the Member State concerned may appoint an agent to process the intervention meat into the specified products ; (e) Article 1 (4) of Regulation (EEC) No 2182/77 shall not apply ; (f) the intervention meat may be processed into products referred to in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 2182/77 ; (g) all operations related to the buying, processing and subsequent export shall take place in the same Member State ; (h) the Member State concerned shall take the neces ­ sary measures to ensure that the processed products at any time can be identified as part of a food-aid programme ; (i) the Member State concerned shall take the neces ­ sary measures to ensure that all the meat bought under this Article is processed into the specified products and subsequently exported as food aid within 1 80 days from the conclusion of the buying contract with the intervention agency. Moreover, where possible, Member States shall seek assurances that the products concerned will be consumed in the country of destination as laid down in the food aid programme. Article 3 The security provided for in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall be :  80 ECU per 100 kilograms for bone-in forequarters intended for the manufacture of the products specified in Article 1 ( 1 ) (a) of Regulation (EEC) No 2182/77,  125 ECU per 100 kilograms for bone-in hind ­ quarters intended for the manufacture of the products specified in Article 1 ( 1 ) (a) of Regulation (EEC) No 2182/77. Article 4 For the purpose of this Regulation 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the filet and the striploin . Article 6 This Regulation shall enter into force on 21 October 1985 . No L 279/ 12 Official Journal of the European Communities 19 . 10 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1985. For the Commission Frans ANDRIESSEN Vice-President 19 . 10 . 85 Official Journal of the European Communities No L 279/13 BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Salgspris Verkaufspreise Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Selling prices Prix de vente Prezzi di vendita Verkoopprijzen ECU/ton  ECU/t  ECU/Ã Ã Ã ½Ã ¿  ECU/tonne  Ã cus/t  ECU/t  Ecu/ton Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been Belgique/BelgiÃ «  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des : I  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % BÃ ufs 55 % / Ossen 55 % 800 1 550 Danmark  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler «, af : Ungtyre 1 Type P 900 1 550 Deutschland  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Bullen A 1 000 1 550 France  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant, provenant des : BÃ ufs U, R, O Jeunes bovins U, R, O 6 110 950 Ireland  Forequarters, straight cut at 10th rib, from : Steers 1 Steers 2 4 880 950  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2 2 120 1 550 Italia  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 Vitelloni 2 13 000 1 550 Nederland  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, Ie kwaliteit 850 950  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren, Ie kwaliteit 2 250 1 550 No L 279/14 Official Journal of the European Communities 19. 10 . 85 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  . Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ªves 82 1040 Bruxelles Belgische Dienst voor Bedrijfs- leven en Landbouw Trierstraat 82 1040 Brussel TÃ ©l . 02/230 17 40, tÃ ©lex 240 76 OBEA BRU B DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK- 1 360 KÃ ¸benhavn K Tel . (01 ) 92 70 00, telex 151 37 DK BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (0611 ) 15640, App. 772/773 Telex : 41 1 1 56 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 538 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 61 30 03 NEDERLAND : Voedselvoorzienings In - en Verkoopbureau Ministerie van Landbouw en Visserij Postbus 960 6430 AZ Hoensbroek Tel . (045) 22 20 20 Telex : 56 396